Per Curiam :
The submission in this case must be dismissed. The provision contained in the submission, that “ none of the admissions herein contained are in any wise to affect either party, or to be regarded as made except for the purpose of this controversy upon the foregoing statement,” is not permissible under the Code. A submission upon an agreed state of facts becomes an action, and admissions contained in" the case must necessarily have all the effect which admissions contained in pleadings and a judgment thereon could possibly have.
The proceedings should be dismissed.
Present — Patterson, O’Brien, Ingraham and McLaughlin, LL
Proceedings dismissed.